Citation Nr: 0406827	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his sister and brother-in-law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied service connection for a psychiatric 
disability, to include PTSD.  


FINDINGS OF FACT

1.  Apart from a reference on the enlistment examination to a 
passive-aggressive reaction, the service medical records show 
no complaints of, or treatment for, a psychiatric disability.

2.  The competent medical evidence fails to establish that 
the veteran has PTSD.

3.  Any current psychiatric disability was initially 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the Department of Veterans Affairs 
(VA) has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  The July 2002 rating decision apprised the appellant 
of the reasons and bases for the VA decision.  By letter 
dated in May 2002, the VA advised the veteran of what 
evidence he needed to submit to establish entitlement to the 
benefit he sought.  A statement of the case, and a 
supplemental statement of the case, apprised the appellant of 
the law applicable in adjudicating the appeal.  The statement 
of the case issued in December 2002 apprised the appellant of 
the pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA medical records.  The appellant has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In addition, the Board has reviewed the letters sent to the 
veteran and concludes that they comply with the requirements 
set forth in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Accordingly, the Board will proceed with adjudication of the 
claim based on the evidence of record.

Factual background

A psychiatric evaluation on the enlistment examination in 
April 1953 was abnormal.  A passive-aggressive reaction was 
noted.  The examination report noted that the veteran was 
generally nervous, that he had trouble sleeping, 
palpitations, dizziness, blackouts and occasional headaches.  
The service medical records are negative for complaints or 
findings pertaining to any psychiatric disability.  A 
psychiatric evaluation on the separation examination in July 
1956 was normal.

The veteran's personnel records disclose that he served on 
Johnston Island from October 1954 to October 1955.  He was a 
firefighter.  

VA outpatient treatment records dated from 2000 to 2003 have 
been associated with the claims folder.  The veteran was seen 
in November 2000 and it was reported that he had a history of 
anxiety disorder.  It was indicated that he was on Xanax.  
The impression was anxiety disorder, not otherwise specified 
and depressive disorder, not otherwise specified.  The 
veteran related in December 2002 that he still had nightmares 
and that he ruminated over the experience he had while in 
service.  He felt that he was exposed to chemical tests.  He 
occasionally reported flashbacks of those experiences and he 
tried to avoid talking about them.  He thought that those 
experiences had brought his current problems, such as 
anxiety, depression and being overly sensitive.  Following a 
mental status evaluation, the pertinent assessments were 
anxiety disorder, not otherwise specified, major depression, 
recurrent and PTSD.  

In a statement received in February 2002, the veteran's 
sister reported that many chemicals were stored on Johnston 
Island while the veteran was stationed there.  She added that 
after service, he was never the same person he had been, and 
that the change was noticeable immediately.  

In his application for service connection, various statements 
in the record and at a hearing at the RO in October 2003, the 
veteran described the incidents that he felt were stressful.  
In essence, the veteran asserts that while he served on 
Johnston Island, there were underground bunkers that had 
chemicals and weapons and that he had to clean the storage 
tanks.  He claims that he was exposed to the fumes.  He also 
noted that some chemicals were tested over the Pacific Ocean 
while he was stationed on the island.  He maintained that he 
had some psychiatric problems following his discharge from 
service, but that he dealt with them.  The veteran stated 
that his duties included being suited up from head to toe and 
going inside the storage tanks to clean and scrub them.  He 
related that he was hosed down when he came out of the tanks.  
He alleged that he was told when he left the island that what 
he saw there and did there was to be left on the island.  He 
was advised that the mission was secret.  He claimed that he 
was worried about what he had been exposed to while on the 
island.  He maintained that Johnston Island was extremely 
isolated and that there was a lot of stress and pressure 
among the personnel on the island.  He insisted that fights 
erupted often.  He also asserted that people had to be 
evacuated from the island due to nerve problems.  

In response to a request for records from a VA medical 
facility, it was indicated that the veteran had not been seen 
from January 1, 1985 through September 10, 2000.  It is noted 
that the veteran had alleged treatment at that facility 
beginning in 1985.

The veteran was afforded a VA psychiatric examination in 
August 2003.  It was noted that the claims folder was 
available at the time of the evaluation.  The veteran related 
that he had been seeing a VA physician for psychiatric 
symptoms for about two or three years.  When questioned about 
psychological traumas, the veteran related that he was 
stationed on Johnston Island which he described as being very 
remote.  He stated that he saw a lot of soldiers lose it and 
they would get shipped out.  He noted that he saw two guys 
slash their wrists and they were evacuated from the island.  
He noted that you were on the island with a few other people 
and could not get away.  The veteran also indicated that high 
altitude testing was performed and that it was stressful 
being on the island.  The examiner commented that this was 
the only traumatic experience the veteran described and that 
it did not seem to meet the criteria for a life-threatening 
trauma or one in which he saw others in life-threatening 
circumstances, but it sounded very stressful.  

Following a mental status evaluation, the diagnostic 
impressions were depressive disorder, not otherwise specified 
and generalized anxiety disorder.  The examiner commented 
that there was not enough evidence of PTSD.  The stressor the 
veteran described did not appear to be a stressor that one 
would associate with PTSD, and his description of symptoms 
was not consistent with PTSD.  The examiner added that the 
veteran reported that he had sleep problems, stating that he 
had bad dreams or nightmares.  When questioned about these, 
the veteran indicated that he dreamed that a lady was cut 
open, a baby fell out and that a man's shoulder was on fire.  
The veteran stated that he had never witnessed anything like 
this and these were not related to any experiences he had in 
service.  The examiner commented that it sounded as if the 
veteran was having unusual dreams, but that they did not 
appear to be related to a trauma in service.  He described 
the veteran's symptoms and noted that the veteran said that 
he had had them since he was 55 years old.  The examiner 
noted that the symptoms, per the veteran's account, started 
when he was 55 and certainly could the symptoms have been as 
a result of stressors he was dealing with at the time or 
could they be related to previous stressors in the military.  
He noted that it was difficult to know for sure, but the 
veteran did report that the symptoms did not begin until he 
was 55.  



Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include PTSD.  The only 
reference in the service medical records to any psychiatric 
findings was at the time of the April 1953 enlistment 
examination when a passive-aggressive reaction was noted.  
The remainder of the service medical records, to include the 
separation examination in July 1956, was negative for any 
psychiatric abnormalities.  Although the veteran has asserted 
that he was treated by the VA for psychiatric problems since 
1985, the facility where the veteran claimed to have been 
treated indicated that the veteran had not been seen during 
that time frame.  

The Board acknowledges that some VA outpatient treatment 
records have resulted in an assessment of PTSD.  In this 
regard, however, the Board observes that following the 
comprehensive VA psychiatric examination conducted in August 
2003, the examiner concluded that the events that the veteran 
claimed to be stressors simply did not constitute the type of 
trauma associated with PTSD.  Accordingly, it was believed 
that the veteran did not have PTSD.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the United States Court of Appeals 
for Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of PTSD, there can be no valid claim

In addition, the examiner noted that while the veteran's 
service might have been stressful, the veteran's symptoms did 
not begin until he was 55.  Clearly, this militates against a 
finding that the veteran's current psychiatric disability is 
related to service.  The evidence supporting the veteran's 
claim consists primarily of lay statements (including those 
of his sister).  Since the persons presenting these 
statements are not a medical experts, they are not competent 
to express an authoritative opinions regarding either the 
veteran's medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In contrast, the medical findings on examination 
are of greater probative value, and support a conclusion that 
any current psychiatric disability is not related to service.  
The Board finds that the weight of the evidence is against 
the claim for service connection for a psychiatric 
disability, to include PTSD.


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



